Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Construction for examination
Applicant is advised, in comply with the guidelines set forth by the MPEP, during the patent’s application prosecution, the office personnel may not import a substance of the specification into the claims.  See MPEP §2111.01.  Although, applicant may be own lexicographer, however applicant must clearly set forth a special definition or define the term in the specification that differs from the plain and ordinary meaning. See MPEP §2111.01 (IV).  Furthermore, a contingent clause, a preamble, wherein, whereby, or the like, that describes operational environment, result, or intended operation, and do not require manipulative or structural change, does not have patentable weight.  See MPEP § 2111.04, MPEP § 2173.05(h).
Additionally, the MPEP states, “[t]he subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope.  See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation…” (Emphasis added), See MPEP See MPEP § 2103 (I)( C).

Similarly, the limitations of claims 5, 14-16, 18, 32, 34, 40, 48, 49, 50, 52, 66, and 68 are also presented in optional fashions.  The rejections below only discuss the chosen one. 
Furthermore, claims 17, 33, 51, and 67, recite “uplink data channel structure,” without providing a definition in the specification, however the same is known in the art for a Physical Uplink Share Channel (PUSCH), and they appear to be used interchangeably in the specification, see Yang (cited in sec. 15) at ¶ 0087, and the spec. at ¶ 0040.  Thus, in context of the specification under the BRI guidelines, the “uplink data channel structure,” will be read interchangeably with PUSCH.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 3, 5, and 37-40 rely on the alternate feature, i.e., “parameter indication information” and its characteristic described in further dependent claims.  For the reasons given in the section 3 above, it is not clear whether said limitations are part of the claim.
To resolve this issue, applicant is suggested to either amend claims 1 and 35 to particularly point out the requirement of feature [b], or amend claims 3 and 51 similarly to claim 17 for further examinations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14-16, 19, 35-36, 48-50, 53, and 66, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by "Liu," (US 2019/0297619).
Claim 1 directs to a method for transmitting data by a terminal device, wherein claim 35 is a corresponding terminal. Claim 19 directs to a method for transmitting data by a network device, wherein claim 53 is a corresponding network device.  The aforesaid claims either contain the same or corresponding limitations, they are together rejected below, and claim 1 is a representative 
The aforesaid claims are interpreted under the BRI guidelines, since the “multiple uplink access manner” is not defined, the text is therefore interpreted in light of specification as suggested in paragraph [0002] “[a]t present, multiple uplink multiple access manners, for example, a Discrete Fourier Transformation Spread Orthogonal Frequency Division Multiplexing (DFT-S- OFDM) and Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM)… The specific multiple access manner adopted for a terminal device may be configured by a network-side device according to uplink channel quality of the terminal device.  Therefore, how to notify, by a network-side device, of a terminal device an uplink multiple access manner adopted for the terminal device is a problem urgent to be solved.”
In compliance with the BRI guidelines, the office reads the claim as a terminal device receives DCI format information from a network device, wherein the DCI format corresponds to the type of OFDM for UL transmission.  The terminal device determines the type of the OFDM based on the DCI format and uses it for multiplexing signal and transmit the multiplexed signal. 
As to claims 1, 15-16, 19, 35, 49-50, and 53, Liu discloses an uplink transmission methods for performing at a base station (e.g., fig. 3) and a terminal device (e.g., fig. 4).  Liu further discloses one of the methods comprises: receive configuration information regarding a sending wave form of a user equipment for uplink transmission (step S420), wherein the configuration information is sent from a BS (using method in fig. 3), via the use of conventional DCI.  Id. at ¶0072.   The aforesaid citation teaches --- receiving, by a terminal device, Downlink Control Information (DCI) sent by a network device; 
DCI formats 0 and 4 can be used to schedule a PUSCH, In NR, a new DCI format can be defined for scheduling a PUSCH. A 1-bit information field can be defined in a DCI format to indicate a transmission waveform (e.g., DFT-S-OFDM or CP-OFDM) used by a UE to transmit a PUSCH. For example, "1" represents DFT-S-OFDM, and "0" represents CP-OFDM. In this way, whether a transmission waveform used by a scheduled PUSCH is DFT-S-OFDM or CP-OFDM can be dynamically indicated by DCI for scheduling the PUSCH.”  Liu continues to teach, “[t]he UE 200 then transmits a PUSCH by using the transmission waveform (DFT-S-OFDM or CP-OFDM) indicated by the base station 100.” Id. at ¶0073.   The cited section teaches “determining, by the terminal device, an uplink multiple access manner for the terminal device according to a DCI format of the DCI or determining an uplink multiple access manner for the terminal device according to parameter indication information carried in the DCI; and transmitting, by the terminal device, uplink data according to the uplink multiple access manner.” 
As to claims 2, and 36, as discussed above, Liu discloses “determining, by the terminal device, the uplink multiple access manner for the terminal device according to the DCI format of the DCI comprises: determining, by the terminal device, the uplink multiple access manner for the terminal device according to the DCI format of the DCI and correspondences between DCI formats and uplink multiple access manners.” Ibid.
As to claims 14, 32, 48, 66, Liu discloses the UL transmission configuration includes at least DFT-S-OFDM. Ibid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-18, 33-34, 51-52, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable Liu, as applied to claim 1, in view of “Yang,” (US 2020/0053726).
As to claims 17-18, 33-34, 51-52, and 67-68, Liu discloses the invention substantially, including a terminal that determine an uplink data transmission according to the corresponding uplink multiple access manner.  However, Liu does not explicitly disclose the determination is made based on a target uplink data channel structure according and transmitting, by the terminal device, the uplink data according to the target uplink data channel structure. 
However the ideas of determining PUSCH or the so-called “uplink data channel structure” is not new in the art, for example, Yang suggests the PUSCH or the UDCS may be determined by its transmission manner, e.g., transmission power, based on how the type of DMRS, e.g., reduced, legacy, or full DMRS.  Id. at ¶¶ 0087, 0126, 0127, and 0133, for example.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/23/2021